    Case: 1:20-cr-00047 Document #: 34 Filed: 07/13/20 Page 1 of 2 PageID #:108



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )       No. 20 CR 47
       v.                                    )
                                             )       Magistrate Judge Gabriel A. Fuentes
NOEL JACQUEZ                                 )

        GOVERNMENT’S UNOPPOSED MOTION TO DISMISS COMPLAINT

       The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully moves this Court to dismiss the

complaint in the above-captioned matter and in support of its motion, states the following:

       1.      On January 22, 2020, Magistrate Judge Gabriel A. Fuentes signed a criminal

complaint charging defendant NOEL JACQUEZ with distribution of a controlled substance,

namely, a quantity of a mixture and substance containing a detectable amount of cocaine, in

violation of Title 21, United States Code, Section 841(a)(1). ECF Doc. No. 1.

       2.      On January 23, 2020, JACQUEZ made his initial appearance before Magistrate

Judge Gabriel A. Fuentes. On January 28, 2020, JACQUEZ was released with certain bond

conditions, and he has remained released with certain bond conditions since that time.

       3.      The government now moves to dismiss the complaint without prejudice.

       4.      Counsel for the defendant does not object to the government’s motion.

       WHEREFORE, the United States respectfully requests that the complaint in the above-
    Case: 1:20-cr-00047 Document #: 34 Filed: 07/13/20 Page 2 of 2 PageID #:109



captioned case be dismissed without prejudice.



                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                            /s/ John D. Mitchell
                                            JOHN D. MITCHELL
                                            Assistant United States Attorney
                                            219 S. Dearborn Street, Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-5159




                                                 2
